DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to final Office action dated 07/08/2021 (“07-08-21 FOA”), Applicant amended claim 1, added new claim 21 and canceled claim 10 while filing a terminal disclaimer in reply dated 09/07/2021 (“09-07-21 Reply”). 
Terminal Disclaimer
The terminal disclaimer filed in the 09-07-21 Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,593,591 or U.S. Patent 10,325,806 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-9 and 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Incorporation of the allowable subject matter of now canceled dependent claim 10, as set forth under line item number 6 of the 07-08-21 FOA, into independent claim 1 has overcome the prior-art rejections, based at least in part on Yang, as set forth under line item numbers 1 and 2 of the 07-08-21 FOA. 
Applicant’s terminal disclaimer filed in the 09-07-21 Reply has overcome the non-statutory double patenting rejection as set forth under line item numbers 3-5 of the 07-08-21 FOA.
Therefore, independent claim 1 is allowed and dependent claims 2-9 and 21 are allowed because they depend on allowed claim 1. 
Claims 11-20 are allowed as set forth under line item numbers 7-8 of the 07-08-21 FOA.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

11 September 2021
/John P. Dulka/Primary Examiner, Art Unit 2895